DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendments filed on 11/02/0221.
Claims 1-4 have been amended; claims 5-12 have been canceled.
Claims 1-12 are pending; claims 1-4 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Specification:
The applicant has amended the title, and the objection on the specification has been withdrawn.

Claims Interpretation:
The amended claims have overcome the claim interpretation under 35 U.S.C. 112(f), and the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.



35 U.S.C § 112:
The amended claims have overcome the 35 U.S.C § 112 rejections, and the 35 U.S.C § 112 rejections have been withdrawn. The amended claims cause more 35 U.S.C § 112 issues, and the applicant is advised to check the 35 U.S.C § 112 section for more detailed information.

35 U.S.C § 101:
With respect to the 35 U.S.C § 101 analysis, the claims are directed to gathering and processing data, and displaying the processed data. Specifically, the identified limitations are grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas because the claims involve a series of steps for gathering and processing data, and displaying the processed data. The processing steps, such as converting the currencies based on the exchange rates and calculating a total, can be performed in the human mind. The computer is only used as a tool to perform the identified abstract ideas.
Regarding Enfish, LLC v Microsoft Corporation, the self-referential table recited in the claims of Enfish application is a “specific type of data structure designed to improve the way a computer stores and retrieves data in memory”; regarding McRO v Bandai Namco Games America, the claimed method thus recited more than simply implementing a previous human technique on a computer and improved the existing technological process for lip-synchronization. The prior human approach did not use rules that evaluated 

35 U.S.C § 103:
Wright, the primary reference, discloses displaying the integrated board information associated with two or more financial instruments (see Figs. 3a, 4b, 5a-5b, 7; paragraphs [0029]-[0031]; paragraphs [0052]-[0055]; and paragraph [0069]). Nobuaki, the secondary reference, discloses converting currencies to the first main currency based on the exchange rates (see page 5; pages 8-9; page 12; and page 32). The third reference, Skala, discloses a trade exchange comprising cryptocurrency exchange and displaying the cumulative quantity associated with buy-sell orders at each price visible along the price axis (see col 
The applicant’s amendments have overcome the 35 U.S.C § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C § 103 section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 1 recites “second group of board information that include buy-sell order quantities for each of a plurality of second limit groups in the second group of other main currencies with respect to the cryptocurrency.” There is insufficient antecedent basis for this limitation.
Claim 1 recites “converting the second limit group into third limits.” First, there is insufficient antecedent basis for this limitation. Second, does the 
 Claim 1 recites “converting the second limit group into third limits in the first man currency based on an exchange rate between the first main currency and the second group of main currencies.” It is unclear whether the conversion between the first main currency and the second group of main currencies is based on only one exchange rate or different exchange rates.
Claim 1 recites “the first column line comprises…; the second column line comprises…; the third column line comprises…” There is insufficient antecedent basis for these limitations.
Claim 1 recites “each row comprises one of the fourth lines.” There is insufficient antecedent basis for this limitation. 
Claim 1 recites “each row comprises one of the fourth lines, one of the buy order quantities shown as a bar graph corresponding to the one the fourth lines, and one of the sell order quantities shown as a bar graph corresponding to the one the fourth lines.” It is unclear whether each row comprises only one bar associated with the buy order quantities or the sell order quantities or two bars for both buy order quantities and the sell order quantities. Fig. 12 of the drawing shows three columns as well as bars that represent the quantities of the orders, and most of the rows show only one bar either for buy order quantity or for sell order quantity. Fig. 12 does not clearly display where and what the fourth lines are. For examination purpose, the limitation is interpreted as “each row 
	Dependent claims 2-4 are rejected because they depend on the rejected independent claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 are directed to a server. Therefore, these claims fall within the four statutory categories of invention. 
The claim recites gathering and processing data, and displaying the processed data. Specifically, the claims recite “receiving … first board information that includes a buy-sell order quantity for each of a plurality of first limits in the first main currency with respect to the cryptocurrency and receive … second group of board information that includes buy-sell order quantities for each of a plurality of second limit groups in the second group of other main currencies with respect to the cryptocurrency; converting the second limit group into third limits in the first main currency based on an exchange rate between the first main currency and the second group of main currencies; calculating a total order quantity obtained by totalizing buy-sell order quantities in the first board information and the second group of board information, for each of fourth Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves a series of steps for gathering and processing data. Converting currencies and calculating a total can be performed in the human mind. Accordingly, the claim recites an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as the use of a server, a processor, a memory, a display, a system of a first cryptocurrency exchange, other systems of a second group of cryptocurrency exchanges, and an electronic device, merely use a computer as a tool to perform an abstract idea. Specifically, a server, a processor, a memory, a display, a system of a first cryptocurrency exchange, other systems of a second group of cryptocurrency exchanges, and an electronic device perform the steps or functions of receiving order data, converting currencies in the orders, calculating a total, and displaying the calculated total. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer to perform functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server, a processor, a memory, a display, a system of a first cryptocurrency exchange, other systems of a second group of cryptocurrency exchanges, and an electronic device to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of gathering and processing data. As discussed above, taking the claim elements separately, a server, a processor, a memory, a display, a system of a first cryptocurrency exchange, other systems of a second group of cryptocurrency exchanges, and an electronic device perform the steps or functions of receiving order data, converting currencies in the orders, calculating a total, and displaying the calculated total. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of gathering and processing data, and displaying the processed data. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract 
           Dependent claims 2-4 further describe the abstract idea of gathering and processing data. Claims 2-4 disclose processing/grouping data and displaying the processed data. Claims 2-4 further disclose how to form the forth limits and display the processed data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20070244783 A1) in view of Skala et al. (US 10354325 B1), and further in view of Coburn et al. (US 20180197172 A1).
Claim 1:
Wright et al. discloses the following:
a.	receiving, from a system of a first trade exchange that conducts buy-sell transactions of a trade in first financial instrument, first board information that includes a buy-sell order quantity for each of a plurality of first limits of the first financial instrument with respect to the trade and receive, from other systems of a second group of trade exchanges that conducts buy-sell transactions of trade in a second groups of financial instruments, second group of board information that includes buy-sell order quantities for each of a plurality of second limit groups in the second group of other financial instruments with respect to the trade. (See paragraph [0010], “[a] further aspect provided is a computer program product for monitoring temporally dependent performance of at least one financial instrument in a marketplace including price and volume quantities for executed and unexecuted trades of the at least one financial instrument, the computer program product comprising: a computer readable medium programmed for implementing computer readable steps of the monitoring; an interface module stored on the computer readable medium for receiving temporally dependent financial data representing the price and volume quantities of the at least one financial instrument”; Fig. 1; paragraph [0029], “[t]he financial instrument data 14 is obtained [or otherwise received] from one or more data sources 15, e.g. public/private markets such as a stock exchange and/or reporting service for a stock exchange. The financial instrument data 14 is used by the tool 12 to generate an interactive visual representation 10 on trading activity for one or more financial instruments on a visual interface [VI] 202. The visual representation 10 includes a plurality of aligned display surfaces 18, as further described below”; paragraphs [0037]-[0041], “[i]n general, the financial instrument data 14 is representative or financial instrument performance in a marketplace, in terms of price, time, and volume data characteristics. For 
b.	calculate a total order quantity obtained by totalizing buy-sell order quantities in the first board information and the second group of board information, for each of fourth limits into which the first limits and the second limit groups are joined. (See Fig. 3a; paragraph [0030], “[f]urther, shown is accumulated volume activity data 208 also aligned along the common volume and price scales”; Fig. 4b; Figs. 5a-5b; paragraphs [0052]-[0055], “[r]eferring again to FIG. 5b, shows two order books 204a,b for two different markets [e.g. NYSE and NASDAQ or NYSE and TSX]. It is recognised that two or more 
c.	displaying third board information that includes the total order quantities corresponding the fourth limits in the first board information and second group of board information, on the electronic device. (See Fig. 3a; paragraph [0030], “[f]urther, shown is accumulated volume activity data 208 also aligned along the common volume and price scales”; Fig. 4b; Figs. 5a-5b; paragraphs [0052]-[0055], “[r]eferring again to FIG. 5b, shows two order books 204a,b for two different markets [e.g. NYSE and NASDAQ or NYSE and TSX]. It is recognised that two or more financial instruments can be shown on the visual representation 10 as a combined display, such that the combination of the financial data 14 will be dependent upon visual clarity of the visual elements and the individual ranges for the time, price, and volume of the trades/orders for each 
d.	the third board information includes a matrix that comprises a first column, a second column, and a third columns, arranged in order: the first column line comprises sell transactions of the trade: in the first financial instrument based on the first board information received from the system of the first trade exchange; and in the second group of financial instruments based on the second group of board information received from the other systems of the second group of trade exchanges; the second column line comprises the fourth limits in high-low order; the third column line comprises buy order quantities of the trade: in the first financial instrument based on the first board information received from the system of the first trade exchange; and in the second group of financial instruments based on the second group of board information received from the other systems of the second group of trade exchanges; and in the matrix, each row comprises one of the buy order quantities shown as a bar graph, or one of the sell order quantities shown as a bar graph. (See Fig. 3a; paragraph [0030], “[f]urther, shown is accumulated volume activity data 208 also 
Wright et al. does not explicitly disclose the following:
a.	a first main currency and a second group of main currencies;
b.	the trade exchange comprising cryptocurrency exchange; and
c.	converting the second limit group into third limits in the first main currency based on an exchange rate between the first main currency and the second group of main currencies.
However, Skala et al. discloses the trade exchange comprising cryptocurrency exchange with different group of main currencies and displaying the cumulative quantity associated with buy-sell orders at each price visible along the price axis. (See col 6, line 62 – col 7, line 23, “[t]he disclosure can encompass other forms of digital assets, digital math-based assets, peer-to-peer electronic cash system, digital currency, synthetic currency, or digital crypto-currency”; col 21, lines 35-65, “[d]igital asset buyers may pay fiat [e.g., U.S. Dollars, Euros, Yen, to name a few] in exchange for digital assets [e.g., bitcoins, litecoins, dogecoins, to name a few]. Digital asset sellers may exchange digital assets [e.g., bitcoins] for fiat [e.g., U.S. Dollars]”; Fig. 12B; col 38, line 26 – col 39, line 11, “[t]he GUI may include a graphical representation of the order book and the prospective sell order. In embodiments, a first axis, such as the horizontal axis, may show price, and a second axis, such as a vertical axis, may show digital asset quantity”; Fig. 12 F; col 40, lines 17-42; Fig. 33B; col 44, lines 16-45; and claim 1.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright et al., to incorporate with the teachings of Skala et al., and to implement cryptocurrency exchange as one of trade types, so that a digital asset exchange computer system may provide a technological platform to convert between digital assets and fiat currencies and/or between digital assets and other digital assets and that the GUI may include a graphical representation of the order book and the prospective sell/buy orders.
The combination of Wright et al and Skala et al. discloses the claimed invention but does not explicitly disclose a first main currency and a second 
Coburn et al. discloses a first main currency and a second group of other main currencies, and converting the second limit group into third limits in the first main currency based on an exchange rate between the first main currency and the second group of main currencies. (See paragraph [0064], “that is, a customer wishing to purchase units of a cryptocurrency can deposit United States dollars, British pounds, European Union euros, Chinese yuan, etc., and can be issued a number of cryptocurrency tokens. When the issuer of the cryptocurrency tokens exchanges only one currency, other currencies first can be converted to the one currency before cryptocurrency tokens are issued, such as converting euros to dollars.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright et al. and Skala et al., to incorporate with the teachings of Coburn et al., to convert the other main currencies to the first main currencies based on the exchange rate, so that the system can display at each order price the corresponding cumulative quantities associated with main currencies subject to pending buy-sell cryptocurrency exchange orders.



Claim 2:
Wright et al. in view of Skala et al. and Coburn et al. discloses the limitations shown above.
Wright et al. further discloses dividing the fourth limits into sections being predetermined constant price ranges and aggregating total order quantities at the fourth limits included in each of the sections, to totalize the total order quantities into a sectional order quantity for each section, wherein the display displays the third board information in which a limit included in the section is linked to the sectional order quantity corresponding to the section, on the electronic device. (See Fig. 5b and paragraphs [0052]-[0055].)

Claim 3:
Wright et al. in view of Skala et al. and Coburn et al. discloses the limitations shown above.
Wright et al. discloses dividing the fourth limits into sections being price ranges and aggregating total order quantities at the fourth limits included in each of the sections, to totalize the total order quantities into a sectional order quantity, wherein the display unit displays the third board information in which a limit included in the section is linked to the sectional order quantity corresponding to the section, on the electronic device. (See Fig. 5b and paragraphs [0052]-[0055].)
Skala et al. discloses the trade exchange comprising cryptocurrency exchange. (See col 6, line 64 – col 7, line 23; col 21, lines 35-65; Fig. 12B; col 38, line 26 – col 39, line 11; Fig. 12 F; col 40, lines 17-42; and claim 1.)

Claim 3 recites “sections being price ranges that become narrower as being closer to a base price indicating a market price of the cryptocurrency in the first board information.” This describes characteristics of the sections, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 4:
Wright et al. in view of Skala et al. and Coburn et al. discloses the limitations shown above.
Wright et al. further discloses aggregating only the fourth limits of which the total order quantities are not less than a preset base value, wherein the display unit displays the fourth limits of which the total order quantities are not less than the base value and the third board information that includes only the total order quantities corresponding to the fourth limits, on the electronic device. (See Figs. 3a-5b and paragraphs [0062].)

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Christensen (US 20190236627 A1) discloses using a quantitative statistical model to determine the fair price of data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/C.D./Examiner, Art Unit 3685               

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685